DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide on accompanying remarks/arguments papers specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support for such amendments, particularly claim amendments.
Claim(s) 9-40 have been cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Submitted claim(s) 6-8 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Requirement for restriction/election Office action dated 6/29/2022 defines: Species I directed to subject matter disclosed in FIGS. 8 and 10, namely, each of the plurality of driving voltages is a body bias voltage; while Species III directed to subject matter wherein each of the plurality of driving voltages is a power supply voltage applied to a transistor in the driver circuit. Applicant’s Arguments dated 8/29/2022 expressly cite FIGS. 12-13 as including the elected species. That is, namely, each of the plurality of driving voltages is a body bias voltage such as Vbn on transistor MN31 in FIG. 12. Thus, claim 6 and its dependent claims 7-8 are not part of the elected species because they include “transistor having gate and drain terminals responsive to the selected one of the plurality of driving voltages.” Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim(s) 6-8 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter found on claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claim(s) 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the driver circuit comprises: a first totem pole arrangement of a NMOS pull-up transistor and a PMOS pull- down transistor; and a second totem pole arrangement of a PMOS pull-up transistor and an NMOS pull-down transistor.
Claim(s) 44-47 depend from claim 43 and as such are also objected for the same reasons. 	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a driver circuit configured to generate an output data signal as a multi-level signal, in response to the selected one of the plurality of driving voltages, which is provided as a body bias voltage to at least one transistor within the driver circuit,” does not reasonably provide enablement for “said first NMOS transistor having gate and drain terminals responsive to the selected one of the plurality of driving voltages.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. Claim 1, from which claim 6 depends, requires: “a driver circuit configured to generate an output data signal as a multi-level signal, in response to the selected one of the plurality of driving voltages, which is provided as a body bias voltage to at least one transistor within the driver circuit.” (emphasis added) There does not seem to be support in the specification and/or drawings of the present application that in addition to driving voltages, which is provided as a body bias voltage to at least one transistor within the driver circuit, said driver also includes “said first NMOS transistor having gate and drain terminals responsive to the selected one of the plurality of driving voltages.” (emphasis added)
Claim(s) 7-8 depend from claim 6 and as such are also rejected for the same reasons. 
Double Patenting
Claim(s) 41 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim(s) 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim(s) 1 be found allowable, claim(s) 41 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 41-42 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US Publication No. 20050134361 to Tschanz et al. (“Tschanz”).
As to claim 1, Tschanz teaches multi-level signal transmitter (As found in at least FIGS. 1-5), comprising: a voltage selection circuit configured to select one amongst a plurality of driving voltages, which have different voltage levels, in response to input data including at least two bits of data therein (As found in at least FIG. 5: selection circuit, at least one of 530-560, selects amongst a plurality of voltages VREF1-VREF4 (see at least [003]), in response to plurality of data received by 500 and serviced by 520 (see at least [0031]); and a driver circuit configured to generate an output data signal as a multi-level signal, in response to the selected one of the plurality of driving voltages, which is provided as a body bias voltage to at least one transistor within the driver circuit (As found in at least FIGS. 2-4, driver circuit, at least one of 200-400, generate an output Vout, a multi-level signal depending on selection of VREF1-VREF4, such bias voltage signal provided to at least on transistor body terminal, such as 211, 321 (see at least [0028], [0032]).
As to claim 3, Tschanz teaches wherein the driver circuit includes: a totem-pole arrangement of first and second MOS transistors having respective first and second body bias regions therein; and wherein at least one of the first and second body bias regions is responsive to the selected one of the plurality of driving voltages (As found in at least FIG. 4: totem-pole arrangement MOS transistors 210 and 320 having respective body bias, and at least one of them receives the selected voltage from the selection circuit in FIG. 5).
As to claim 5, Tschanz teaches wherein the first MOS transistor is an NMOS transistor and the second MOS transistor is a PMOS transistor (As found in at least one of 200-400 in FIGS. 2-4).
As to claim 41, see rejection to at least claim 1.
As to claim 42, Tschanz teaches a second voltage selection circuit configured to select one amongst a second plurality of driving voltages having different voltage levels, in response to the input data; and an output selection circuit responsive to: (i) the selected one of the first plurality of driving voltages, and (ii) the selected one of the second plurality of driving voltages (As found in at least FIG. 5: second voltage selection circuit, at least one of 530-560; and as found in at least FIG. 1: output selection circuit, one of at least 130-160 and even 112, 114, responsive to first and second selected voltages; refer to at least rejection to claim 1 and its analysis).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 20050134361 to Tschanz et al. (“Tschanz”) in view of U.S. Patent/Publication No. 9972395 to Tran et al. (“Tran”).  
As to claim 2, while Tschanz  teaches the claimed driver circuit, as set forth in the rejection to claim 1, Tschanz may not expressly teach a first n-type metal oxide semiconductor (NMOS) transistor connected between the power supply voltage and an output pad, and having a gate electrode that receives the power supply voltage, and a body bias region that receives the selected one of the plurality of driving voltages as the body bias voltage; and a second NMOS transistor connected between the output pad and a ground voltage, and having a gate electrode that receives the ground voltage.
However, relevantly and complementarily, Tran teaches a first n-type metal oxide semiconductor (NMOS) transistor connected between the power supply voltage and an output pad (As found in at least FIG. 11 and Column 7, lines 62-67, transistor P1 between power supply ZVDD and output pad WL0), and having a gate electrode that receives the power supply voltage (As found in at least FIG. 11: circuit including P1 in series with N1 is an inverter; such an inverter receives at its input (gates of P1 and N1) ZVDD voltage), and a body bias region that receives the selected one of the plurality of driving voltages as the body bias voltage (As found in at least FIG. 11: P1 receives at its body bias driving voltage P1_NW); and a second NMOS transistor connected between the output pad and a ground voltage, and having a gate electrode that receives the ground voltage (As found in at least FIG. 11: second NMOS N1 between output WL0 and ground, where as set forth above, such inverter receives at its input a ground voltage).
Tschanz and Tran are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: circuitry that receives a variable voltage at its body bias.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Tschanz as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Tran also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: as found in at least Column 7, lines 62-67 of Tran: the well bias P1_NW provides speed performance and reduced leakage.  
Therefore, it would have been obvious to combine Tschanz with Tran to make the above modification.
As to claim 4, see rejection to at least claim 2; moreover, for the alternative of both PMOS transistors, refer to at least Column 7, lines 56-58, and FIG. 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827